Defendant was tried upon indictment charging him with violation of the statute prohibiting the manufacture and sale of intoxicating liquor. From judgment upon verdict of guilty, defendant appealed.
The evidence in this case, to which there was no exception by defendant, was sufficient to support the verdict. We have examined the exceptions to the instructions to the jury, given in the charge of the court. Assignments of error based on these exceptions cannot be sustained. Defendant admitted that he was at the still when he was arrested by the officers, testifying that he had gone there at the invitation of a stranger whom he had met on the roadside, to get a drink. He ran when he saw the officers approaching. The officers testified that when they overtook defendant, he said, "Well, you have got me." While the officer was destroying the contents of the still, he testified that defendant said, "It is a pity to throw this stuff away; there isn't a grain of sugar in it." There was fire under the still; it had been recently operated. The jury evidently did not accept as true defendant's statement that he did not have a "bit of interest in the still." The charge of the court was correct and free from error. The judgment is affirmed. There is
No error.